Citation Nr: 1451184	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture.

2.  Entitlement to an effective date earlier than September 9, 1991 for the grant of entitlement to service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture.

3.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In a May 2006 rating decision, the RO granted entitlement to service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture at a 20 percent disability rating, effective September 9, 1991. 

In a September 2007 rating decision, the RO denied an earlier effective date for the grant of entitlement to service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that additional evidence has been added to the record since the most recently-issued supplemental statement of the case.  However, upon review, the Board finds that this evidence is not relevant to the issue of entitlement to an effective date earlier than September 9, 1991 for the grant of entitlement to service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture.  As such, a remand for readjudication and issuance of another SSOC with consideration of this evidence is not warranted.  38 C.F.R. § 19.37(a) (2014).

The issue of entitlement to an initial disability rating in excess of 20 percent for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An original claim for service connection for a back disorder was filed in January 1973.

2.  Unappealed rating decisions in March 1973 and May 1973 denied service connection for a back disorder; no new and material evidence was received within a year of the May 1973 decision.

3.  A petition to reopen was received in November 1984; a December 1984 letter informed the Veteran of the evidence required to substantiate his claim, and that if the evidence was not received within one year of the letter, no benefit would be payable on the basis of the pending claim.  No evidence was submitted within a year and the claim was abandoned.

4.  A claim for service connection for a back disorder was not thereafter received until September 9, 1991.

5.  There is no communication of record received since the December 1984 letter and prior to September 9, 1991, that can be construed as a formal or informal claim for VA compensation benefits based on a back disorder.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 9, 1991, for the grant of service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claim arises from an appeal of the effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Earlier Effective Date

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2014).  The term 'claim' or 'application' means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  'Date of receipt' generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2014).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2014).  Where a prior claim has been abandoned, the veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2014).

A claim seeking service connection for a back disorder was initially received by the RO in January 1973, which was denied in unappealed rating decisions dated in March and May 1973.  No new and material evidence was received within one year of May 1973.  Therefore, these decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

An additional claim was filed in November 1984; the Veteran was informed in a letter the following month that he needed to submit evidence showing that his disorder was service-connected.  The Veteran was informed that if evidence was not received within one year from the date of the letter, no benefits would be payable on the basis or this pending claim.  The Veteran did not provide any additional evidence within one year and such claim is considered abandoned.  38 C.F.R. § 3.158(a). 

Having found that the previous rating decisions are final, the Board will now address whether the Veteran might be otherwise entitled to an effective date earlier than September 9, 1991, for the grant of service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture.

After the abandoned November 1984 claim, correspondence evidencing intent to claim service connection for a back disorder was not received from the Veteran until September 9, 1991.  Such correspondence reflects that the Veteran was claiming entitlement to service connection for a back disorder.  Ultimately, in October 2005, the Board granted entitlement to service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture.  In a May 2006 rating decision, the RO effectuated the decision and assigned an effective date of September 9, 1991.   

The Board concludes that an effective date earlier than September 9, 1991, for the grant of service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture is not warranted.  As discussed above, the Board finds that the March and May 1973 rating decisions are final and the November 1984 claim was abandoned.  Therefore, the claim by which the Veteran was granted service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture, and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

The evidence clearly shows that the final disallowance (the last disallowance that is determined to be a final decision by virtue of having not been appealed) is the May 1973 denial by the RO.  The evidence also shows after the abandoned November 1984 claim, the date of receipt of the claim to reopen was September 9, 1991, and that it is a claim reopened after final disallowance.  In light of the foregoing, the only effective date for the award of service connection that may be assigned for the Veteran's a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture is the presently assigned date of September 9, 1991.

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture should be earlier than September 9, 1991, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than September 9, 1991, for the grant of service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).


ORDER

An effective date earlier than September 9, 1991 for the grant of entitlement to service connection for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture is denied.


REMAND

Unfortunately, the issue of entitlement to an initial disability rating in excess of 20 percent for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture was returned to the Board without consideration of additional evidence added to the record since the issuance of the most recent SSOC in by the Agency of Original Jurisdiction (AOJ). 

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement. (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2014), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted after certification of the Veteran's appeal to the Board.)

In December 2013, the Veteran filed a claim for entitlement to "SMC."  In a May 2014 rating decision, the RO denied the claim as one for SMC for aid and attendance, even though the Veteran had not specified that he intended to file a claim for aid and attendance.  In July 2014, the Veteran filed a statement indicating he disagreed with the May 2014 decision to deny his claim for entitlement to SMC, contending that his service-connected vocal cord damage, which was severe, entitled him to SMC under 38 U.S.C.A. § 1114(k) as he claims to have aphonia.  The Board finds that, notwithstanding the RO's characterization of the Veteran's claim for AMC, his July 2014 notice of disagreement has appealed the RO's May 2014 decision adjudicating his claim for SMC.  A statement of the case has not been issued as to these issues.  38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a statement of the case as to the issue of entitlement to SMC, to include under 38 U.S.C.A. § 1114(k).  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  After completion of the above and after undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue entitlement to an initial disability rating in excess of 20 percent for a low back disorder to include degenerative disc disease of the lumbar spine and residuals of T-6 fracture.  Specific consideration should be given to all evidence received since the last SSOC.  If a benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


